Citation Nr: 1201173	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability. 

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1956 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of an increased rating for the Veteran's right eye disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for low back, neck, right shoulder, and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A February 1970 rating decision denied service connection for injuries to the back, neck, and shoulders; the Veteran filed a timely notice of disagreement and a statement of the case was issued in February 1971.  The Veteran attempted to file a substantive appeal regarding that decision in April 1971, which was untimely, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for back, neck, and shoulder disabilities has been received since the February 1970 rating decision.


CONCLUSIONS OF LAW

1.  1.  The February 1970 rating decision is final.  38 U.S.C.A. § 4005(c) (West 1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the February 1970 denial of service connection for back, neck, and shoulder disabilities to reopen the claims.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As the Veteran's claims to reopen all stem from the same factual and procedural history, the Board will address the issues together in the following analysis.  The Veteran's claims to reopen involve claims of entitlement to service connection for a neck, back, right shoulder, and left shoulder disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for back, neck, and shoulder injuries was denied in February 1970.  The Veteran was informed of that decision in a February 1970 notification letter.  The Veteran filed a notice of disagreement regarding the February 1970 rating decision in January 1971 and a statement of the case was issued in February 1971.  The Veteran attempted to submit a substantive appeal, however it was not within 60 days from the date of the notification of the statement of the case.  Therefore, the appeal was deemed untimely and the February 1970 decision became final.  38 U.S.C.A. § 4005(c) (West 1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within 60 days of the February 1971 statement of the case to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for a neck and back injury in February 1970, finding that no evidence showed that the Veteran had any current residual disability related to the complaints during service.  The Veteran submitted a claim to reopen in October 2006 and the RO denied reopening the claim in May 2007.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in February 1970, VA has received additional evidence, including a statement from a private physician noting arthritis secondary to his injury during service.  The doctor determined that the Veteran's current conditions are long standing and consistent with serious back, neck, and shoulder injuries during a motor vehicle accident and could very well be the result of the accident.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for a back, neck, right shoulder, and left shoulder disability.

ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened and to that extent the appeal is granted.

New and material evidence having been received, the claim of service connection for a neck disability is reopened and to that extent the appeal is granted.

New and material evidence having been received, the claim of service connection for a right shoulder disability is reopened and to that extent the appeal is granted.

New and material evidence having been received, the claim of service connection for a left shoulder disability is reopened and to that extent the appeal is granted.


REMAND

The Board finds that further examination is necessary before a decision on the merits may be made regarding the claims of service connection for low back, neck, right shoulder, and left shoulder disabilities.  The Board recognizes two conflicting opinions of record.  The Veteran's private physician, a general practitioner, provided a positive opinion noting that the Veteran's conditions are long-standing and consistent with the serious back, neck, and shoulder injuries suffered during the motor vehicle accident during service and could very well be the result of that accident.  The Board does not find this opinion to be sufficient to grant service connection.  The examiner based his opinion on the Veteran's serious injuries during service, yet service treatment records note no injury to the shoulders and only a few days of complaints of stiffness in the back and neck.  Additionally, the examiner did not address the Veteran's a 1991 post-service injury, which does show an injury to the shoulders as well as the neck and back.  

Finally, the examiner addresses his opinion in terms of "could very well be the result of" and "probably does warrant compensation."  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The record also contains a medical opinion from a VA examiner.  That examiner noted a normal separation examination in 1968 and opined that it is less likely as not that his current bilateral shoulder, cervical, and lumbar conditions are a result of his motor vehicle accident during service.  He found the Veteran's complaints to be more age appropriate.  When asked to provide further comments, the examiner again noted the Veteran's normal separation examination as well as a fall down a flight of stairs in 1991, at which time x-rays were normal.  The examiner again noted that he believed it is less likely than not that the Veteran's disabilities are a result of his active duty.  The examiner noted that to say that the Veteran's current condition was a direct result of his active duty would result in mere medical speculation.  However, the examiner also stated that if the regional office or the Veteran would like to be evaluated by a separate orthopedic practitioner regarding this issue, the examiner noted that it would be more than appropriate.  

The Board also finds this opinion to be insufficient.  The examiner originally noted the Veteran's disabilities to be age related, but then noted a 1991 fall that could be the cause.  He discussed the 1991 fall without address a December 1988 private medical record that showed complaints prior to the fall.  The examiner also noted that although he finds it less likely than not, it appeared to be because a positive opinion would be mere speculation.  He suggested additional examination to cure any insufficiency in the present opinion. 

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  As neither the private opinion nor the VA opinion sufficiently addresses the facts of the case and the VA examiner suggested an orthopedic evaluation, the Board finds that further examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an orthopedic practitioner to ascertain the nature and etiology of any current back, neck, or shoulder disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current back, neck, or shoulder disabilities and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current back, neck, or shoulder disability had its onset during service or is causally or etiologically related to service, specifically to the Veteran's motor vehicle accident.  The examiner should address the Veteran's normal separation examination, December 1988 complaints, the 1991 fall down the stairs with subsequent complaints and treatment, and the conflicting opinions by the private physician and VA examiner.  

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


